

116 HR 2436 IH: Investment Adviser Regulatory Flexibility Improvement Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2436IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. San Nicolas (for himself and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to revise the definitions of a small business and small organization for purposes of assessing the impact of the Commission’s rulemakings under the Investment Advisers
			 Act of 1940.
	
 1.Short titleThis Act may be cited as the Investment Adviser Regulatory Flexibility Improvement Act. 2.Definition of small business of small organizationNot later than the end of the 1-year period beginning on the date of the enactment of this Act, the Securities and Exchange Commission shall revise the definitions of a small business and small organization under section 275.0–7 of title 17, Code of Federal Regulations, to provide alternative methods under which a business or organization may qualify as a small business or small organization under such section. In making such revision, the Commission shall consider whether such alternative methods should include a threshold based on the number of nonclerical employees of the business or organization.
		